Court of Appeals
of the State of Georgia

                                                            ATLANTA, October 10, 2018

The Court of Appeals hereby passes the following order

A19A0448. ATLANTA BEVERAGE COMPANY et al. v. R. BOONE SMITH, III,
    ADMINISTRATOR OF THE ESTATE OF RONNIE COATES.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                    Court of Appeals of the State of Georgia
                                         Clerk's Office, Atlanta, October 10, 2018.

                                         I certify that the above is a true extract from the minutes
                                    of the Court of Appeals of Georgia.

                                         Witness my signature and the seal of said court hereto
                                    affixed the day and year last above written.

                                                                       , Clerk.